Title: To John Adams from Jeduthun Baldwin, 22 July 1776
From: Baldwin, Jeduthun
To: Adams, John


     
      Sir
      Ticonderoga July 22. 1776
     
     The strong inclination I have to Serve the Continent, has induced me to continew in the Service of the Publick. I have ever complied with all orders, and cherfully gone whereever I have been directed, and with the greatest dilligence, I have done my duty in the best manner I have been capable of. I feel with gratitude what the Congress have done for me—but I must request liberty from the Congress to retire from the Service, unless they Shall think my Service and abilities equal to the Rank and pay of a Colonel. I acknowledge it is with some reluctancy, I shall leave the Service, but I see a Plenty of hard fateague before me, and this is not one of the pleasantest Countries to live in. I doubt not you will find a person more equal to the Service than I am. Sir, Pleas to make a Just representation of me to Congress, which will ever be thankfully Acknowledged by your Very Humble Sert.
     
      Jeduthun Baldwin
     
     
      P. S. Genl. Sullivan is acquainted with me and will be at Philadelphia.
     
    